DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed January 29, 2021 is received and entered.
2.	Claims 1, 3 – 4, 7, 9, and 15 are amended.  Claims 17 – 20 are newly added.  Claims 1 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
4.	As a result of this Action, claims 1 – 20 are allowed over the prior art.

Response to Arguments / Amendment
5.	The interpretation of the claims under 35 USC 112(f) is WITHDRAWN in view of Applicant’s amendments and arguments.
6.	The rejections of claims 1 – 8 under 35 USC 112(a) and (b) are WITHDRAWN in view of Applicant’s amendments and arguments.

Reasons for Allowance
7.	Claims 1 – 3, 5 – 10, and 12 – 20 are allowed over the prior art.  The following is a statement of reasons for the indication of allowable subject matter.
The closest prior art during a search of the claimed invention includes: Matsubara et al. (U.S. Pub. 2011/0294433), Vanderhulst (U.S. Pub. 2014/0084067), Ferris (U.S. Pub. 2009/0300719), Teng et al. (U.S. Pub. 2015/0249709), Ohnuma et al. (U.S. Pub. 2015/0054852), Grobelny (U.S. Pub. 2015/0229697), Karasawa et al. (U.S. Kim et al. (U.S. Pub. 2012/0206391).
Regarding claim 1, neither Matsubara nor Vanderhulst nor Ferris nor Teng nor Ohnuma nor Grobelny nor Karasawa nor Kim teach or suggest, whether taken alone or in combination with one another, nor can they be properly combined, absent impermissible hindsight, to teach or suggest: 
“wherein, when the terminal detection sensor detects that a portable information terminal is arranged on the display screen, the display device transmits a data area generation instruction to secure a data area in a storage device”, and
“wherein the display device causes the display screen to display a storage location image including the information indicating the location of the data area on a part of the display screen on which the portable information terminal is arranged, and notifies the portable information terminal of the location of the data area through the storage location image.”
Regarding claims 9 and 17, these claims are allowed for at least the same reasons set forth above with regard to claim 1.
Regarding claims 2 – 8, 10 – 16, and 18 – 20, these claims are allowed based on their respective dependence from claims 1, 9, and 17.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389.  The examiner can normally be reached on M - F, ~6am - 3pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626